                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

RICKY VICKERS,                                 )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )           No. 18-1217-JDT-cgc
                                               )
TONY PARKER, ET AL.,                           )
                                               )
       Defendants.                             )


                       ORDER DISMISSING COMPLAINT,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On September 17, 2018, Plaintiff Ricky Vickers, who is incarcerated at the Northwest

Correctional Complex (NWCX) in Tiptonville, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983 in the U.S. District Court for the Middle District of Tennessee. (ECF No. 1.)

On November 1, 2018, after Vickers filed the required documentation, U.S. District Judge

William J. Campbell issued an order granting leave to proceed in forma pauperis and assessing

the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 5 at 1-2.) Judge Campbell also transferred the case to this district,

where venue is proper. (Id. at 2-3.) The Clerk shall record the Defendants as Tony Parker, the

Commissioner of the Tennessee Department of Correction (TDOC); NWCX Warden Shawn

Phillips; and Corrections Officer First Name Unknown Crenshaw.

       The complaint alleges that Defendant Crenshaw allowed Vickers’s television to be stolen

and that it has not been replaced. Vickers contends this violated his right to due process. (ECF
No. 1 at 1-2.) He appears to sue Defendants Parker and Phillips because they denied his

grievance on that issue. Vickers seeks monetary damages.1

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

             (1)     is frivolous, malicious, or fails to state a claim upon which relief
       may be granted; or

                 (2)   seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting all well-pleaded allegations in

the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint to

determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). “[P]leadings that . . . are no more than

conclusions, are not entitled to the assumption of truth. While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at

679; see also Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than

a blanket assertion, of entitlement to relief. Without some factual allegation in the complaint, it

is hard to see how a claimant could satisfy the requirement of providing not only ‘fair notice’ of

the nature of the claim, but also ‘grounds’ on which the claim rests.”).


       1
         The complaint states only that the Defendants are sued in their official capacities. (Id.
at 2.) However, because Vickers seeks monetary damages, the Court construes the complaint as
also suing the Defendants in their individual capacities.

                                                 2
       “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470 (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally frivolous would

ipso facto fail to state a claim upon which relief can be granted.” Id. (citing Neitzke, 490 U.S. at

328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
       1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for relief.
       Statutes allowing a complaint to be dismissed as frivolous give judges not only
       the authority to dismiss a claim based on an indisputably meritless legal theory,
       but also the unusual power to pierce the veil of the complaint=s factual allegations
       and dismiss those claims whose factual contentions are clearly baseless. Unlike a
       dismissal for failure to state a claim, where a judge must accept all factual
       allegations as true, a judge does not have to accept Afantastic or delusional@ factual
       allegations as true in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383

(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th

Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique

pleading requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not

spelled out in his pleading’” (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975))); Payne v. Sec’y of Treas., 73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua

sponte dismissal of complaint pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court

nor the district court is required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S.

225, 231 (2004) (“District judges have no obligation to act as counsel or paralegal to pro se

litigants.”); Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to



                                                 3
affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts from

neutral arbiters of disputes into advocates for a particular party. While courts are properly

charged with protecting the rights of all who come before it, that responsibility does not

encompass advising litigants as to what legal theories they should pursue.”).

       Vickers’s claims against the Defendants in their official capacities are against their

employer, the TDOC. Claims against the TDOC are, in turn, treated as claims against the State

of Tennessee.    However, such claims are barred by sovereign immunity.           The Eleventh

Amendment to the United States Constitution provides that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment has been construed to

prohibit citizens from suing their own states in federal court. Welch v. Tex. Dep’t of Highways &

Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984); see also Va. Office for Protection & Advocacy v. Stewart, 131 S. Ct. 1632, 1638

(2011) (“A State may waive its sovereign immunity at its pleasure, and in some circumstances

Congress may abrogate it by appropriate legislation. But absent waiver or valid abrogation,

federal courts may not entertain a private person’s suit against a State.” (citations omitted)).

Tennessee has not waived its sovereign immunity.         See Tenn. Code Ann. § 20-13-102(a).

Moreover, a state is not a person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of

Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989).




                                                4
       As stated, Vickers appears to sue Defendants Parker and Phillips only because of their

supervisory positions and/or because they denied his grievance. Under § 1983, “[g]overnment

officials may not be held liable for the unconstitutional conduct of their subordinates under a

theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley,

729 F.2d 416, 421 (6th Cir. 1984). Thus, “a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676.

       There must be a showing that the supervisor encouraged the specific incident of
       misconduct or in some other way directly participated in it. At a minimum, a
       § 1983 plaintiff must show that a supervisory official at least implicitly
       authorized, approved or knowingly acquiesced in the unconstitutional conduct of
       the offending subordinates.

Bellamy, 729 F.2d at 421 (citation omitted).         A supervisory official who is aware of the

unconstitutional conduct of his subordinates but fails to act generally cannot be held liable in his

individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Gregory v. City of

Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 727-28 (6th Cir. 1996). Furthermore, a

failure to take corrective action in response to an inmate grievance or complaint does not supply

the necessary personal involvement for § 1983 liability. See George v. Smith, 507 F.3d 605,

609-10 (7th Cir. 2007) (“Ruling against a prisoner on an administrative complaint does not cause

or contribute to the [constitutional] violation.”). The complaint does not allege that Defendants

Parker and Phillips, through their own actions, violated Vickers’s rights.

       The allegation that Crenshaw allowed Vickers’s property to be stolen does not state a

claim under § 1983 for violation of due process. Claims for deprivation of property are not

actionable under § 1983 if adequate state remedies are available to redress the deprivation. See,



                                                 5
e.g., Parratt v. Taylor, 451 U.S. 527 (1981), partially overruled on other grounds by Daniels v.

Williams, 474 U.S. 327, 330-31 (1986); Smith v. Rose, 760 F.2d 102, 106 (6th Cir. 1985). This is

true even if the property is taken intentionally. Hudson v. Palmer, 468 U.S. 517, 533 (1984).

“[T]he State of Tennessee does provide an adequate post-deprivation remedy for takings of

property.” McMillan v. Fielding, 136 F. App’x 818, 820 (6th Cir. 2005) (citing Brooks v.

Dutton, 751 F.2d 197, 199 (6th Cir. 1985)).           Vickers could sue Crenshaw, or any other

responsible person, in the state courts of Tennessee.

       For these reasons, the complaint is subject to dismissal for failure to state a claim on

which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944,

951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). Leave to amend is not

required where a deficiency cannot be cured. Gonzalez-Gonzalez v. United States, 257 F.3d 31,

37 (1st Cir. 2001) (“This does not mean, of course, that every sua sponte dismissal entered

without prior notice to the plaintiff automatically must be reversed. If it is crystal clear that . . .

amending the complaint would be futile, then a sua sponte dismissal may stand.”); Curley v.

Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with due

process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that leave to amend is not warranted.




                                                  6
       In conclusion, the Court DISMISSES Vickers’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii) and 1915A(b)(1)-(2).

Leave to amend is DENIED.

       Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal by

Vickers in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The test for whether an appeal is taken in

good faith is whether the litigant seeks appellate review of any issue that is not frivolous. Id. It

would be inconsistent for a district court to determine that a complaint should be dismissed prior

to service on the Defendants, but has sufficient merit to support an appeal in forma pauperis.

See Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983). The same considerations that

lead the Court to dismiss this case for failure to state a claim also compel the conclusion that an

appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C.

§1915(a)(3), that any appeal in this matter by Vickers would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Vickers

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th

Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets

out specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Vickers is

instructed that if he wishes to take advantage of the installment procedures for paying the

appellate filing fee, he must comply with the procedures set out in the PLRA and McGore by

filing an updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.



                                                 7
       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Vickers, this is the

first dismissal of one of his cases as frivolous or for failure to state a claim. This “strike” shall

take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
